mDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 have been amended. Currently Claims 1-16 are pending.

Response to Arguments
The Applicant’s arguments with respect to claims 1-16 have been fully considered and are persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven French on February 10, 2021.
Please amend as follows: 

1. (Currently Amended)	A gate driving circuit comprising a plurality of stages, an i-th stage (i is an integer greater than or equal to 2) from among the plurality of stages being configured:
to receive a clock signal, a first carry signal, a second carry signal different from the first carry signal, a first low signal, and a second low signal; and
to output a i-th carry signal to a carry terminal and a i-th gate signal,

wherein the third control transistor includes an input electrode directly connected to the carry terminal and an output electrode directly connected to the Q-node.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a gate driving circuit comprising a plurality of stages, the stages being configured: to receive a clock signal, a first carry signal, a second carry signal different from the first carry signal, a first low signal, and a second low signal; and to output a i-th carry signal to a carry terminal and a i-th gate signal, wherein a control circuit comprises a first control transistor, and a second control transistor, and a third control transistor configured to provide a signal of the carry terminal to a Q-node, wherein the third transistor includes an input electrode directly connected to the carry terminal, and an output electrode directly connected to the Q-node, including all the base limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V LUI/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621